Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on August 04, 2020 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-19 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 08/04/2020 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-19 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
In dependent claims 1, 10 and 16 identify the distinct features computing device having a zero data loss recovery appliance causes the processor to: maintain, by a zero data loss recovery appliance,  one or more virtual full backups of a database hosted by a first platform located on a first remote computing device, wherein  each of the one or more virtual full backups comprises metadata referencing i) data blocks of an incremental backup of the database corresponding to changes to the database since a last prior backup of the database, ii) data blocks of  previous incremental backups of the database that occurred prior to the incremental backup of the database, and iii) data blocks of a full backup of the database; receive, by the recovery appliance, a migration command to migrate the database from the first platform to a second platform  located on a second remote computing device; evaluate, by the recovery appliance, the one or more virtual full backups to identify a target virtual full backup of the database to use for migration to the second platform based upon the target virtual full backup being a latest virtual full backup of data of the database to be migrated, wherein the latest virtual full backup of data is determined using a timestamp that corresponds to a point in time in which the virtual full backup was created and a creation time of the incremental backup from which the virtual full backup was created; and perform, by the recovery appliance, a migration operation to migrate the database from the first platform to the second platform using the target virtual full backup to create a migrated database  on the 

Claims 1-19 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-19 are hereby allowed.

Claims 1-19 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163